Order reversed and proceeding dismissed upon the ground that the evidence does not warrant the conclusion that there was such intentional misconduct on the part of appellant as to justify his disbarment upon the charges sustained by the Appellate Division. No opinion.
Concur: Judges Fuld, Froessel, Van Voorhis and Foster. Chief Judge Desmond and Judges Dye and Burke dissent and vote to affirm upon the ground that there was evidence to support all the charges of misconduct of which appellant was found guilty.